Per Curiam.
Respondent was admitted to practice by this Court in 1991. He maintained an office for the practice of law in Maryland.
By order of the District of Columbia Court of Appeals filed February 22, 2007, respondent was disbarred in that jurisdiction upon his consent by affidavit (Matter of Coffin, 917 A2d 672 [2007]). Petitioner moves for an order imposing reciprocal discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent did not timely reply to or otherwise appear in response to the motion.
Petitioner’s motion papers indicate that respondent has admitted his unlawful and unauthorized misappropriation of substantial assets of a Maryland trust while he served as the trust’s trustee.
Under the circumstances presented, we grant petitioner’s motion and further conclude that, in the interest of justice, respondent should be reciprocally disbarred.
Cardona, EJ., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or em*1077ployee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).